Case 8:18-cv-02779-TGW Document 44 Filed 03/25/19 Page 1 of 11 PageID 286




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
 DUANE MULVILLE, by and through his
 successor-in-interest BEVERLY MULVILLE;
 ESTATE OF DUANE MULVILLE;
 BEVERLY MULVILLE; RYAN JACK MULVILLE;
 ELIZABETH MULVILLE; ALLISON MULVILLE;
 MINOR PLAINTIFF VGM; MINOR PLAINTIFF
 ALM; MINOR PLAINTIFF HLM;

        Plaintiffs,

 vs.                                        Case No. 8:18-cv-02779-VMC-TGW

 LIFELINK FOUNDATION, INC.; LIFELINK
 FOUNDATION, INC. doing business as
 LIFELINK OF GEORGIA; TERESA ARMSTRONG;
 DANIEL SCHULTZ; CRYOLIFE, INC.; MR. HAWK;
 MR. HOCK; ROBBIE BLACK; and
 DOES 1-200; inclusive,

       Defendants.
 ________________________________________/

              LIFELINK FOUNDATION, INC.’S ANSWER AND AFFIRMATIVE
             DEFENSES TO PLAINTIFFS’ AMENDED COMPLAINT FOR
                   COMPENSATORY AND PUNITIVE DAMAGES

        Defendant, LifeLink Foundation, Inc. (“LifeLink”), through its undersigned

 counsel, answers Plaintiffs’ Amended Complaint as follows:

        1.      Without knowledge, therefore denied.

        2.      Denied.

        3.      Admitted only that venue and jurisdiction is proper as to LifeLink,

 otherwise denied.
Case 8:18-cv-02779-TGW Document 44 Filed 03/25/19 Page 2 of 11 PageID 287




        4.      Denied that Plaintiffs are entitled to any relief, without knowledge and

 otherwise denied as to the remaining allegations.

        5.      Denied that Plaintiffs are entitled to any relief, without knowledge and

 otherwise denied as to the remaining allegations.

        6.      Denied.

        7.      Denied.

        8.      Denied.

        9.      Denied.

        10.     Without knowledge, therefore denied.

        11.     Without knowledge, therefore denied.

        12.     Without knowledge, therefore denied.

        13.     Without knowledge, therefore denied.

        14.     Without knowledge, therefore denied.

        15.     Without knowledge, therefore denied.

        16.     Without knowledge, therefore denied.

        17.     Without knowledge, therefore denied.

        18.     Without knowledge, therefore denied.

        19.     Without knowledge, therefore denied.

        20.     Denied that defendant, LifeLink had any secret and illegal financial

 arrangements with defendant Black, otherwise without knowledge and therefore denied.

        21.     Without knowledge, therefore denied.

        22.     Denied.




                                             2
Case 8:18-cv-02779-TGW Document 44 Filed 03/25/19 Page 3 of 11 PageID 288




           23.   Denied.

           24.   Denied.

           25.   Denied.

           26.   As to Beverly’s alleged decision that she decided to pay for an autopsy,

 without knowledge and therefore denied. Denied also that Beverly relayed to LifeLink

 that she had decided she would pay for a private autopsy.             As to any remaining

 allegations, denied.

           27.   Denied.

           28.   Denied.

           29.   Without knowledge, therefore denied.

           30.   Denied.

           31.   Without knowledge, therefore denied.

           32.   Denied.

           33.   Without knowledge, therefore denied.

           34.   Without knowledge, therefore denied.

           35.   Without knowledge, therefore denied.

           36.   To the extent Plaintiffs purport to interpret or characterize the alleged tag

 on Duane’s foot, the tag speaks for itself, and as such, this allegation is denied.

           37.   Admitted that LifeLink procured Duane Mulville’s heart consistent with

 Duane Mulville’s anatomical gift made by Duane Mulville during his lifetime, otherwise

 denied.

           38.   Denied.




                                               3
Case 8:18-cv-02779-TGW Document 44 Filed 03/25/19 Page 4 of 11 PageID 289




         39.     Denied.

         40.     Denied.

         41.     Denied.

         42.     Denied.

         43.     Without knowledge as to Plaintiffs’ beliefs, therefore denied.

         44.     Admitted that CryoLife completed a thorough pathology report dated June

 20, 2017, which has been provided to Beverly, and that LifeLink offered to return Duane

 Mulville’s heart, otherwise denied.

         45.     Without knowledge, therefore denied.

         46.     Without knowledge, therefore denied.

         47.     Denied.

         48.     Without knowledge, therefore denied.

         49.     Denied that the GBI’s autopsy was limited.             Denied that the GBI

 conducted the autopsy six months after Duane Mulville’s death. The contents of the GBI

 report speak for itself. To the extent Plaintiffs attempt to characterize or interpret the

 contents of the report, LifeLink denies the allegations. LifeLink further denies any

 remaining allegations as set forth in paragraph 49 (A-B).

         50.     Denied.

         51.     Denied.

         52.     This allegation does not appear to be directed to LifeLink. To the extent

 that this allegation is directed to LifeLink, this allegation is denied.




                                                4
Case 8:18-cv-02779-TGW Document 44 Filed 03/25/19 Page 5 of 11 PageID 290




        53.      LifeLink incorporates its answers to paragraphs 1-52 as through fully set

 forth herein.

        54.      To the extent Plaintiffs purport to interpret or characterize Georgia law,

 Georgia law speaks for itself, and as such, this allegation is denied.

        55.      Denied.

        56.      Denied.

        57.      To the extent Plaintiffs purport to interpret or characterize Georgia law,

 Georgia law speaks for itself, and as such, this allegation is denied.

        58.      Denied.

        59.      Denied.

        60.      Denied.

        61.      Denied.

        62.      Denied.

        63.      Denied.

        64.- 86.        LifeLink moved to dismiss Count II for Intentional Infliction of

 Emotional Distress and as such no response is required to the allegations contained in

 paragraphs 64-86.     To the extent that a response is required LifeLink denies the

 allegations contained in paragraphs 64-86.

        87.      LifeLink incorporates its answers to paragraphs 1-52 as though fully set

 forth herein.

        88.      Denied.

        89.      Denied.




                                               5
Case 8:18-cv-02779-TGW Document 44 Filed 03/25/19 Page 6 of 11 PageID 291




        90.     Denied.

        91.     To the extent Plaintiffs purport to interpret or characterize Georgia law,

 Georgia law speaks for itself, and as such, this allegation is denied.

        92.     Denied.

        93.     Denied.

        94.     Denied.

        95.     Without knowledge, therefore denied.

        96.     Without knowledge, therefore denied.

        97.     To the extent Plaintiffs purport to interpret or characterize the alleged tag

 on Duane’s foot, the tag speaks for itself and as such this allegation is denied.

        98.     Denied.

        99.     Without knowledge, therefore denied.

        100.    Without knowledge, therefore denied.

        101.    Denied.

        102.    Denied.

        103.    Denied.

        104.    Denied.

        105.    Without knowledge, therefore denied.

        106.    Without knowledge, therefore denied.

        107.    Denied.

        108.    Denied.




                                               6
Case 8:18-cv-02779-TGW Document 44 Filed 03/25/19 Page 7 of 11 PageID 292




        109.     LifeLink incorporates its responses to paragraphs 1-52 as through fully set

 forth herein.

        110.     Denied.

        111.     Denied.

        112.     Denied.

        113.     To the extent Plaintiffs purport to interpret or characterize Georgia law,

 Georgia law speaks for itself, and as such, this allegation is denied.

        114.     Denied.

        115.     Denied.

        116.     Denied.

        117.     Without knowledge, therefore denied.

        118.     Without knowledge, therefore denied.

        119.     To the extent Plaintiffs purport to interpret or characterize the alleged tag

 on Duane’s foot, the tag speaks for itself and as such this allegation is denied.

        120.     Denied.

        121.     Without knowledge, therefore denied.

        122.     Denied.

        123.     Denied.

        Responding to the unnumbered prayer for relief following paragraph 123,

 LifeLink denies that Plaintiffs are entitled to any relief. Any allegation in the Amended

 Complaint that is not expressly and specifically admitted in this Answer is hereby denied.




                                               7
Case 8:18-cv-02779-TGW Document 44 Filed 03/25/19 Page 8 of 11 PageID 293




                                        DEFENSES

                                    FIRST DEFENSE

        Plaintiffs’ claims are barred due to failure to state a claim upon which relief may

 be granted.

                                   SECOND DEFENSE

        To the extent that a particular Plaintiff is not the real party in interest and lacks

 standing to pursue a claim, such claims are barred.

                                    THIRD DEFENSE

        Plaintiffs’ claims are barred in whole or in part by the doctrine of estoppel.

                                   FOURTH DEFENSE

        Plaintiffs have failed to take actions to mitigate any alleged damages caused by

 LifeLink and any such damages not reasonably mitigated should be barred or reduced

 accordingly.

                                    FIFTH DEFENSE

        Plaintiffs’ claims are barred because Plaintiffs’ own actions or inactions are the

 legal cause of any damages allegedly suffered by Plaintiffs. Therefore, any damages

 recovered by Plaintiffs must be reduced according to their share of fault.

                                    SIXTH DEFENSE

        Plaintiffs’ damages, if any, were caused in whole or in part by third parties over

 whom LifeLink had no control.




                                              8
Case 8:18-cv-02779-TGW Document 44 Filed 03/25/19 Page 9 of 11 PageID 294




                                   SEVENTH DEFENSE

        The damages, if any, allegedly suffered by Plaintiffs were a result of actions or

 inactions of parties or non-parties other than LifeLink.

                                    EIGHTH DEFENSE

        Plaintiffs’ damages, if any, were caused by an intervening and/or superseding

 and/or independent cause and, therefore, LifeLink is not liable.

                                     NINTH DEFENSE

        In the event the LifeLink is determined to be liable for damages in this action, any

 judgment against it is specifically limited to the alleged tortfeasor’s percentage of fault in

 accordance with the provisions of Florida Statute § 768.81.

                                     TENTH DEFENSE

        LifeLink is entitled to rely upon the doctrine of Fabre v. Marin, 623 So. 2d 1182

 (Fla. 1993). If any co-defendant is dismissed from this case at any time, LifeLink adopts

 all allegations asserted by Plaintiffs against that co-defendant for purposes of placing that

 co-defendant on the verdict form pursuant to Fabre.

                                  ELEVENTH DEFENSE

        Third persons over whom LifeLink had no control may be responsible for the

 injuries sustained by Plaintiffs, and as such, Plaintiffs’ claims against LifeLink should be

 comparatively reduced or barred under the doctrine of Fabre v. Marin, 623 So. 2d 1182

 (Fla. 1993). These persons include but are not limited to:




                                               9
Case 8:18-cv-02779-TGW Document 44 Filed 03/25/19 Page 10 of 11 PageID 295




      •   Dr. Alon Aharon, identified by Plaintiffs as a friend, to the extent his incorrect

          advice to Beverly Mulville regarding an autopsy, or any other of his words or

          acts, caused or contributed to Plaintiffs’ emotional distress; and

      •   Steven Zelig, Esquire, counsel for the Plaintiffs, to the extent that his words and

          actions caused or contributed to the Plaintiffs’ emotional distress.

      •   Any non-parties who were involved in the attempted resuscitation, transportation

          and/or other interaction with Duane Mulville and/or who interacted with

          Plaintiffs;

      •   Additional Fabre defendants may be identified after discovery.

                                    TWELFTH DEFENSE

          Plaintiff has received collateral source benefits for which LifeLink is entitled to a

  lawful set off pursuant to Section 768.76, Florida Statutes.

                                  THIRTEENTH DEFENSE

          LifeLink is entitled to an apportionment of damages in accordance with the

  degree of fault of all parties and non-parties and is entitled to any and all relief limiting

  the doctrine of joint and several liability pursuant to Section 768.81, Florida Statutes.

                                  FOURTEENTH DEFENSE

          LifeLink is entitled to a set off for any sums paid by any third party to Plaintiffs

  as payment or settlement of Plaintiffs’ claims related to the events alleged in this action

  and/or the Georgia Action.




                                                10
Case 8:18-cv-02779-TGW Document 44 Filed 03/25/19 Page 11 of 11 PageID 296




         WHEREORE, Defendant, LifeLink Foundation, Inc., seeks entry of final

  judgment in its favor and against Plaintiffs, an award of costs incurred in its defense and

  for such other and further relief as this Court deems just and proper.

                                     /s/ Brigid A. Merenda
                                    RICHARD M. HANCHETT
                                    Fla Bar No. 0709212
                                    rhanchett@trenam.com; achrisman@trenam.com
                                    BRIGID A. MERENDA
                                    Fla Bar No. 0320500
                                    bmerenda@trenam.com; ranctil@trenam.com
                                    TRENAM, KEMKER, SCHARF, BARKIN,
                                      FRYE, O’NEILL & MULLIS, P.A.
                                    101 East Kennedy Blvd., Suite 2700 (33602-5150)
                                    Post Office Box 1102
                                    Tampa, FL 33601-1102
                                    Telephone: (813) 223-7474
                                    Facsimile: (813) 229-6553
                                    Attorneys for Defendant, LifeLink Foundation, Inc.




                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing Answer and Affirmative
  Defenses to Plaintiffs’ Amended Complaint has been served by CM/ECF electronic filing
  and e-mail on March 25, 2019 to all counsel of record.
                                    /s/ Brigid A. Merenda
                                                       Attorney




                                               11
